Case 18-62747-wlh      Doc 130     Filed 03/25/21 Entered 03/25/21 07:09:11          Desc Main
                                  Document      Page 1 of 8




  IT IS ORDERED as set forth below:



   Date: March 24, 2021

                                            _____________________________________
                                                       Wendy L. Hagenau
                                                  U.S. Bankruptcy Court Judge

_______________________________________________________________




                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

 IN RE:
                                                             CASE NO. 18-62747-WLH
 MARC MILTON JONES,
                                                             CHAPTER 7
          Debtor.

  ORDER ON OBJECTION TO PROOF OF CLAIM NO. 19 FILED BY DEBTOR ON
  BEHALF OF UNITED STATES DEPARTMENT OF THE TREASURY, INTERNAL
                        REVENUE SERVICE

       THIS MATTER is before the Court on the Chapter 7 Trustee’s Objection to Proof of

Claim No. 19 filed by Debtor on Behalf of United States Department of the Treasury, Internal

Revenue Service (“IRS”) (Doc. No. 123) (the “Objection”). Debtor responded in opposition, and

the Trustee filed a reply in support of the Objection. The Court held a hearing on the Objection

on March 18, 2021 at which counsel for the Trustee, Neil Gordon, and counsel for the Debtor, Bob

Schwartz, appeared telephonically.

                                               1
Case 18-62747-wlh       Doc 130      Filed 03/25/21 Entered 03/25/21 07:09:11              Desc Main
                                    Document      Page 2 of 8



       Debtor filed for relief under Chapter 7 of the bankruptcy code on August 2, 2018. On

September 10, 2018, the Court entered a notice setting the deadline for governmental proofs of

claim on January 29, 2019 (Doc. No. 13). The notice was not served on the IRS (Doc. No. 15).

On December 31, 2018, Debtor filed a motion to convert the case to one under Chapter 13 (Doc.

No. 28). The Court granted the request, and the case was converted to Chapter 13 on January 7,

2019 (Doc. No. 29). On January 8, 2019, the Court entered a second notice setting a new deadline

for governmental units to file a proof of claim by July 8, 2019 (Doc. No. 30). The second notice

was not served on the IRS (Doc. No. 42). The case came before the Court on the Debtor’s proposed

Chapter 13 plan and the Chapter 13 Trustee’s Objection to Confirmation and Exemptions and

Request to Re-Convert Case to Chapter 7 (Doc. No. 51), and the case was re-converted to a Chapter

7 proceeding on June 26, 2019 (Doc. No. 83). A new notice was entered on July 5, 2019 instructing

creditors, “No property appears to be available to pay creditors. Therefore, please do not file a

proof of claim now. If it later appears that assets are available to pay creditors, the clerk will send

you another notice telling you that you may file a proof of claim and stating the deadline.” (Doc.

No. 86.)

       On December 6, 2019, Debtor filed proof of claim no. 19 on behalf of the IRS for 2018

income tax, interest, and penalties totaling $4,071.53. On February 29, 2020, Debtor amended the

proof of claim to add $2,003.95 for 2017 income tax, interest, and penalties for a total claim of

$6,182.46.

       The Trustee filed the Objection on February 4, 2021. The Trustee contends the proof of

claim should be disallowed in its entirety because it was not timely filed. Alternatively, the Trustee

states the Court should disallow the portion of the proof of claim related to the 2018 taxes since

they are not payable from property of the estate because the taxes were incurred post-petition and



                                                  2
Case 18-62747-wlh        Doc 130      Filed 03/25/21 Entered 03/25/21 07:09:11               Desc Main
                                     Document      Page 3 of 8



the Debtor did not make a short-year tax election. Debtor responded in opposition and contends

the proof of claim was timely filed because the deadlines for governmental claims had not occurred

at the time of each conversion, the IRS did not receive notice of the applicable original Chapter 7

bar date and subsequent Chapter 13 bar date and the Court did not set a deadline to file claims in

the re-converted Chapter 7 case.

        There is no dispute the 2017 taxes are a pre-petition debt and payable from the estate. The

question is whether the claim is timely. Bankruptcy Rule 3002(c) governs the time within which

proofs of claim must be filed in Chapter 7, 12, and 13 cases. A proof of claim filed by a

governmental unit—other than a taxing authority whose claim in a Chapter 13 case results from a

prepetition tax return—is timely filed if it is filed not later than 180 days after the date of the order

for relief. Fed. R. Bankr. P. 3002(c); see also 11 U.S.C. § 502(b)(9). Bankruptcy Rule 1019(2)(A)

begins a new time period for filing proofs of claim when a case is converted from Chapter 13 to

Chapter 7, unless the case was previously converted from Chapter 7 to Chapter 13 and the time for

filing claims had expired in the original Chapter 7 case. Fed. R. Bankr. P. 1019(2)(A). Bankruptcy

Rule 3004 permits the debtor to file a claim for any creditor, including the IRS, if the creditor does

not timely file a proof of claim. Fed. R. Bankr. P. 3004. The debtor has 30 days after the expiration

of the time for filing claims to do so. Id.

        When the Debtor filed the case under Chapter 7, the bar date for governmental claims was

January 29, 2019. The case was converted to Chapter 13 on January 7, 2019, before the original

Chapter 7 governmental bar date. Upon conversion, a notice was sent setting a new deadline for

governmental units to file a proof of claim by July 8, 2019. The case was reconverted on June 26,

2019, before the Chapter 13 governmental bar date. The time for filing governmental claims did

not expire in the original Chapter 7 case and, pursuant to Bankruptcy Rule 1019, reconversion of



                                                   3
Case 18-62747-wlh       Doc 130      Filed 03/25/21 Entered 03/25/21 07:09:11              Desc Main
                                    Document      Page 4 of 8



the case initiated a new time period for filing claims. In this case, however, creditors were

instructed to not file claims and there was no deadline for governmental claims in the reconverted

Chapter 7 case.

       The deadline for governmental claims never occurred in the original Chapter 7 case, once

the case converted to Chapter 13, or in the reconverted Chapter 7 case. Because the time for filing

governmental claims never expired, the 30 days for the Debtor to file a claim pursuant to Rule

3004 never ran, and Debtor’s filing (and amendment, even if new) was not late. Accordingly, the

claim for 2017 taxes is not time barred.

       Even if the claim were untimely, the claim would be allowed as a tardily filed claim entitled

to distribution. Distribution of property in a Chapter 7 case is governed by section 726 which

provides, claims of the kind specified in, and in the order specified in, section 507 are first in

payment. 11 U.S.C. § 726(a)(1). Section 726(a)(1) permits a tardy priority claim to be considered

on a par with timely filed priority claims for purposes of distribution if the claim is filed on or

before the earlier of 10 days after the mailing of the summary of the trustee’s final report to

creditors or the date on which the trustee commences final distribution. Id. The claim for 2017

taxes is of a kind specified in section 507(a)(8), which grants eighth priority to certain taxes. The

Trustee has not yet filed a final report or commenced his final distribution. Thus, the deadline to

assert a priority claim under section 507 entitled to first distribution status under section 726(a)(1)

has not passed in this case. Accordingly, the 2017 tax claim is entitled to distribution pursuant to

section 726(a)(1).

       Having determined Debtor’s claim for 2017 taxes is timely and entitled to distribution, the

Court must determine whether the claim for 2017 taxes should be allowed in full. Debtor’s

amended claim includes $1,823.06 for taxes owed, $128.72 for interest charges, and a $52.17



                                                  4
Case 18-62747-wlh       Doc 130      Filed 03/25/21 Entered 03/25/21 07:09:11                Desc Main
                                    Document      Page 5 of 8



failure-to-pay penalty. The Trustee contends the penalty portion of the claim should be disallowed

but he has not cited any basis for disallowance.

       Section 507(a)(8)(G) gives priority to allowed unsecured claims of governmental units for

tax penalties that are compensation for actual pecuniary loss. 11 U.S.C. § 507(a)(8)(G). Section

726, in turn, provides penalties considered compensation for actual pecuniary loss are first in order

of distribution under section 726(a)(1). 11 U.S.C. § 726(a)(1). Prepetition tax penalties that are

not compensation for actual pecuniary loss are fourth in order of distribution and subordinate to

general unsecured claims under section 726(a)(4). 11 U.S.C. § 726(a)(4). Courts addressing the

issue have generally found that tax penalties levied in addition to interest are punitive in nature,

rather than compensatory, and should be subordinated to general unsecured claims. See In re

Hovan, Inc., 172 B.R. 974, 975 (Bankr. W.D. Wash. 1994); see also 11 Collier on Bankruptcy P

TX4.02 (16th 2020) (explaining that most penalties imposed by the IRS are, by definition,

noncompensatory in that they punish prohibited conduct such as failing to file tax returns, pay a

tax, or make estimated tax payments). The Court agrees with these courts and finds the penalty

portion of the 2017 claim is noncompensatoy and, therefore, is allowed but subordinated pursuant

to section 726(a)(4).

       Turning to the 2018 taxes, the parties dispute whether they are payable by the estate. The

question turns on whether section 348(d) applies, and, if so, if it changes the nature of the debt in

any way. Section 348(d) recharacterizes debts that arise after the order for relief but before

conversion from Chapter 11, 12, or 13 as if they are pre-petition debts. The section provides:

       A claim against the estate or the debtor that arises after the order for relief but before
       conversion in a case that is converted under section 1112, 1208, or 1307 of this title,
       other than a claim specified in section 503(b) of this title, shall be treated for all
       purposes as if such claim had arisen immediately before the date of the filing of the
       petition.



                                                   5
Case 18-62747-wlh       Doc 130     Filed 03/25/21 Entered 03/25/21 07:09:11             Desc Main
                                   Document      Page 6 of 8



11 U.S.C. § 348(d).

       The Trustee states this section is inapplicable in this case, which was originally filed as a

Chapter 7 case. In In re Morris, 155 B.R. 422 (Bankr. W.D. Tex. 1993), the debtor filed bankruptcy

under Chapter 7 and incurred gambling debts after filing bankruptcy but before converting his case

to one under Chapter 11 and later reconverting the case back to a Chapter 7. The question was

whether the gambling debts incurred after the filing of a Chapter 7 bankruptcy case, but prior to

multiple conversions of the case, should be treated as pre-petition claims. The court explained:

“[Section 348(d)] applies only with respect to a claim arising in a chapter 11, 12 or 13 case before

the case is converted into a chapter 7 case. It does not apply with respect to [a] claim arising in

the context of a chapter 7 case which is later converted [to] a case under chapter 11, 12, or 13.”

Id. at 425 (citing Independent Fire Ins. Co. v. Pender (In re Phillip), 948 F.2d 985, 989 (5th Cir.

1991) (section 348(d) “expressly provides for special treatment of only those claims that arise

against the estate during Chapter 11 or Chapter 13 cases that are later converted”) (additional

citations omitted)). The court concluded section 348(d) did not apply to debts incurred during the

pendency of the initial Chapter 7 case.

       In In re Hudson, 158 B.R. 670 (Bankr. N.D. Ohio 1993), the bankruptcy court considered

the same issue presented here. The debtors filed a Chapter 7 petition on February 12, 1985 and

converted their case to Chapter 13 on March 27, 1987. The court concluded the 1985 and 1986

taxes were post-petition taxes. The court explained that section 328(a) specifically states that

conversion of a case “does not effect a change in the date of the filing of the petition, the

commencement of the case, or the order for relief.” 11 U.S.C. § 362(a). The debtors had tried to

apply section 348(d) to their case, but the court found the provision was “clearly inapplicable.” Id.




                                                 6
Case 18-62747-wlh       Doc 130     Filed 03/25/21 Entered 03/25/21 07:09:11             Desc Main
                                   Document      Page 7 of 8



at 672. The court concluded the date for determining whether the debts were pre- or post-petition

was the date of the original Chapter 7 filing. Id.

       Here, Debtor filed for relief under Chapter 7 on August 2, 2018. The claim for 2018 taxes

arose on December 31, 2018. See 11 Collier on Bankruptcy P TX2.05 (16th 2020) (explaining a

claim for taxes arises at the close of the taxable year). The case converted to Chapter 13 on January

7, 2019, after the claim arose. As in Hudson, section 348(d) is not applicable and does not change

the nature of the 2018 taxes. The Court concludes the 2018 taxes constitute a post-petition debt

and are not payable from the estate.

       Accordingly,

       IT IS ORDERED that the Objection is sustained in part and overruled in part.

       IT IS FURTHER ORDERED that the Objection to the portion of the claim related to

Debtor’s 2017 taxes is OVERRULED and the claim in the amount of is $2,003.95 is deemed

ALLOWED but the $52.17 failure-to-pay penalty is subordinated and shall be paid pursuant to

section 726(a)(4).

       IT IS FURTHER ORDERED that the Objection to the portion of the claim related to

Debtor’s 2018 taxes totaling $4,178.51 is SUSTAINTED and the claim is DISALLOWED.

                                        END OF ORDER




                                                 7
Case 18-62747-wlh     Doc 130      Filed 03/25/21 Entered 03/25/21 07:09:11   Desc Main
                                  Document      Page 8 of 8



DISTRIBUTION LIST

Marc Milton Jones
12065 Crabapple Lake Dr
Roswell, GA 30076-4260

Robert D. Schwartz
87 Vickery Street
Roswell, GA 30075

Neil C. Gordon
Chapter 7 Trustee
171 17th Street, NW, Suite 2100
Atlanta, GA 30363-1031




                                             8
